Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
The request filed on 02/04/2021 for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16724895 is acceptable and a RCE has been established.  An action on the RCE follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 9, 13, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2013/0045690 A1) (Seol herein after) in view of Yu et al. (US 9894624 B2) (Yu herein after).

Re Claim 1, Seol discloses a method for a User Equipment (UE), comprising: 
receiving a first transmission, from a network node, via a first UE beam (plurality of Rx beam patterns, [0051]); and 
receiving a second transmission, from a network node, via a second UE beam (plurality of Rx beam patterns, [0051]), wherein the first transmission and the second transmission occur concurrently (concurrently receive signal using plurality of Rx beam pattern, [0051]), and 
determining whether to combine the first transmission received from the network node via the first UE beam and the second transmission received from the network node (transmit end transmits information on the plurality of Rx beam patterns selected for diversity transmission, to receive end using control information, [0046]).
Seol discloses the claimed invention except explicitly teaches receiving an indication about whether two concurrent transmissions to the UE can be combined for decoding, and determining whether to combine the first transmission received from the network node via the first UE beam and the second transmission received from the network node via the second UE beam for decoding based on at least the indication received from the network node.
However, Yu discloses a MIMO communication system comprising: receiving an indication about whether two concurrent transmissions to the UE can be combined for decoding (TX beam ID indicate through SCH/BCH, increase decoding gain by combining signals received through a plurality of BCHs, 
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Seol, by making use of the technique taught by Yu, in order to improve the propagation path loss and increase propagation distance.
Both references are within the same field of digital signal processing, and in particular of MIMO communication, the modification does not change a fundamental operating principle of Seol, nor does Seol teach away from the modification (Seol merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the communication method taught by Yu is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of receiving an indication about whether two concurrent transmissions to the UE can be combined for decoding, and determining whether to combine the first transmission received from the network node via the first UE beam and the second transmission received from the network node via the second UE beam for decoding based on at least the indication received from the network node. 
 
Re Claim 6, the combined teachings disclose the method of claim 1, Yu discloses wherein the indication is transferred together with scheduling information or is transferred separately from the 

Re Claim 9, Seol discloses a method for a network node, comprising: 
transmitting a first transmission to the UE via a first network beam (plurality of Tx beam patterns, [0051]); and 
transmitting a second transmission to the UE via a second network beam (plurality of Tx beam patterns, [0051]), wherein the first transmission and the second transmission occur concurrently (concurrently receive signal using plurality of Rx beam pattern, [0051]).
Seol discloses the claimed invention except explicitly teaches transmitting an indication to a User Equipment (UE) about whether two concurrent transmissions to the UE can be combined for decoding.
However, Yu discloses a MIMO communication system comprising: transmitting an indication to a User Equipment (UE) about whether two concurrent transmissions to the UE can be combined for decoding (terminal include a plurality of RX RF chains, controller determines preferred TX beam and RX beam, controller obtain TX beam ID, TX beam ID indicate through SCH/BCH, increase decoding gain by combining signals received through a plurality of BCHs, column 11 line 48 – column 13 line 23).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Seol, by making use of the technique taught by Yu, in order to improve the propagation path loss and increase propagation distance.
Both references are within the same field of digital signal processing, and in particular of MIMO communication, the modification does not change a fundamental operating principle of Seol, nor does Seol teach away from the modification (Seol merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using 

Re Claim 13, the combined teachings disclose the method of claim 9, Yu discloses wherein the indication is transferred together with scheduling information or is transferred separately from the scheduling information (TX beam ID indicate through SCH/BCH, increase decoding gain by combining signals received through a plurality of BCHs, column 13 lines 1-23).

Re Claim 15, Seol discloses a user equipment (UE), comprising: 
a control circuit (control unit, [0071]); 
a processor installed in the control circuit (processor, [0076]); and 
a memory installed in the control circuit and operatively coupled to the processor, wherein the processor is configured to execute a program code stored in the memory to perform operations (processor, [0076]) comprising: 
receiving, from a network node, a first transmission via a first UE beam (plurality of Rx beam patterns, [0051]); and 
receiving, from a network node, a second transmission via a second UE beam (plurality of Rx beam patterns, [0051]), wherein the first transmission and the second transmission occur concurrently.
(concurrently receive signal using plurality of Rx beam pattern, [0051]).
Seol discloses the claimed invention except explicitly teaches receiving an indication about whether two concurrent transmissions to the UE can be combined for decoding, and determining whether to combine the first transmission received from the network node via the first UE beam and 
However, Yu discloses a MIMO communication system comprising: receiving an indication about whether two concurrent transmissions to the UE can be combined for decoding (TX beam ID indicate through SCH/BCH, increase decoding gain by combining signals received through a plurality of BCHs, column 13 lines 1-23), and determining whether to combine the first transmission received from the network node via the first UE beam and the second transmission received from the network node via the second UE beam for decoding based on at least the indication received from the network node (terminal include a plurality of RX RF chains, controller determines preferred TX beam and RX beam, controller obtain TX beam ID, TX beam ID indicate through SCH/BCH, increase decoding gain by combining signals received through a plurality of BCHs, column 11 line 48 – column 13 line 23).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Seol, by making use of the technique taught by Yu, in order to improve the propagation path loss and increase propagation distance.
Both references are within the same field of digital signal processing, and in particular of MIMO communication, the modification does not change a fundamental operating principle of Seol, nor does Seol teach away from the modification (Seol merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the communication method taught by Yu is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of receiving an indication about whether two concurrent transmissions to the UE can be combined for decoding, and determining whether to combine the first transmission received from the network node via the first UE beam and the second 

Re Claim 18, the combined teachings disclose the UE of claim 15, Yu discloses wherein the indication is transferred together with scheduling information or is transferred separately from the scheduling information (TX beam ID indicate through SCH/BCH, increase decoding gain by combining signals received through a plurality of BCHs, column 13 lines 1-23).

Claims 3-4, 10-11, 16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2013/0045690 A1) (Seol herein after) and Yu et al. (US 9894624 B2) (Yu herein after), further in view of Lee et al. (US 2015/0163687 A1) (Lee herein after).

Re Claim 3, the combined teachings disclose the method of claim 1, except wherein the first transmission is via a first network beam and the second transmission is via a second network beam.
However, Lee discloses a wireless communication system utilizing coordinated multi-point transmission wherein the first transmission is via a first network beam and the second transmission is via a second network beam (UE receive data from eNBs that perform CoMP transmission instantly at the same time and combine the received data, [0077]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of the combined teachings, by making use of the technique taught by Lee, in order to improve the use of adaptable frequency band.
Both references are within the same field of digital signal processing, and in particular of MIMO communication, the modification does not change a fundamental operating principle of the combined teachings, nor does the combined teachings teach away from the modification (the combined teachings 

Re Claim 4, the combined teachings disclose the method of claim 3, Lee discloses wherein the first network beam and the second network beam are generated by different Transmission/Reception Points (TRPs) (UE receive data from eNBs that perform CoMP transmission instantly at the same time and combine the received data, [0077]).

Re Claim 10, the combined teachings disclose the method of claim 9, except wherein the first transmission is via a first UE beam and the second transmission is via a second UE beam.
However, Lee discloses a wireless communication system utilizing coordinated multi-point transmission wherein the first transmission is via a first UE beam and the second transmission is via a second UE beam (UE receive data from eNBs that perform CoMP transmission instantly at the same time and combine the received data, [0077]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of the combined teachings, by making use of the technique taught by Lee, in order to improve the use of adaptable frequency band.
Both references are within the same field of digital signal processing, and in particular of MIMO communication, the modification does not change a fundamental operating principle of the combined teachings, nor does the combined teachings teach away from the modification (the combined teachings 

Re Claim 11, the combined teachings disclose the method of claim 10, Lee discloses wherein the first network beam and the second network beam are generated by different Transmission/Reception Points (TRPs) (UE receive data from eNBs that perform CoMP transmission instantly at the same time and combine the received data, [0077]).

Re Claim 16, the combined teachings disclose the UE of claim 15, except wherein the first transmission is via a first network beam and the second transmission is via a second network beam.
However, Lee discloses a wireless communication system utilizing coordinated multi-point transmission wherein the first transmission is via a first network beam and the second transmission is via a second network beam (UE receive data from eNBs that perform CoMP transmission instantly at the same time and combine the received data, [0077]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of the combined teachings, by making use of the technique taught by Lee, in order to improve the use of adaptable frequency band.
Both references are within the same field of digital signal processing, and in particular of MIMO communication, the modification does not change a fundamental operating principle of the combined teachings, nor does the combined teachings teach away from the modification (the combined teachings 

Re Claim 21, the combined teachings disclose the UE of claim 16, Lee discloses wherein the first network beam and the second network beam are generated by different Transmission/Reception Points (TRPs) (UE receive data from eNBs that perform CoMP transmission instantly at the same time and combine the received data, [0077]).

Claims 5, 8, 12, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2013/0045690 A1) (Seol herein after) and Yu et al. (US 9894624 B2) (Yu herein after), further in view of Tsuboi et al (US 2014/0118693 A1) (Tsuboi herein after).

Re Claim 5, the combined teachings disclose the method of claim 1, except wherein the indication indicates network beams are to be used for the two concurrent transmissions with the same Medium Access Control (MAC) Protocol Data Unit (PDU).
However, Tsuboi discloses a wireless communication system comprising MAC layer may multiplex multiple MAC SDUs that have the same identifier of the transmission source and the same identifier of the transmission destination, into one MAC PDU.  Furthermore, if multiple MAC SDUs have the same identifier of the transmission source and the same identifier of the transmission destination, the multiple MAC SDUs on the logical channel may be multiplexed into one MAC PDU ([0086]).


Re Claim 8, the combined teachings disclose the method of claim 1, except further comprising: determining whether to combine the first transmission and the second transmission for decoding based on at least whether the first transmission and the second transmission include the same Medium Access Control (MAC) Protocol Data Unit (PDU).
However, Tsuboi discloses a wireless communication system comprising MAC layer may multiplex multiple MAC SDUs that have the same identifier of the transmission source and the same identifier of the transmission destination, into one MAC PDU.  Furthermore, if multiple MAC SDUs have the same identifier of the transmission source and the same identifier of the transmission destination, the multiple MAC SDUs on the logical channel may be multiplexed into one MAC PDU ([0086]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teaching taught by Tsuboi with the teaching taught by the combined teachings to achieve the same expected result of wherein the indication indicates network beams are to be used for the two concurrent transmissions with the same Medium Access Control (MAC) Protocol Data Unit (PDU), since the network beams will have the same destination and will utilize the same MAC PDU.

Re Claim 12, the combined teachings disclose the method of claim 9, except wherein the indication indicates network beams are to be used for the two concurrent transmissions with the same Medium Access Control (MAC) Protocol Data Unit (PDU).

Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teaching taught by Tsuboi with the teaching taught by the combined teachings to achieve the same expected result of wherein the indication indicates network beams are to be used for the two concurrent transmissions with the same Medium Access Control (MAC) Protocol Data Unit (PDU), since the network beams will have the same destination and will utilize the same MAC PDU.

Re Claim 17, the combined teachings disclose the UE of claim 15, except wherein the indication indicates network beams are to be used for the two concurrent transmissions with the same Medium Access Control (MAC) Protocol Data Unit (PDU).
However, Tsuboi discloses a wireless communication system comprising MAC layer may multiplex multiple MAC SDUs that have the same identifier of the transmission source and the same identifier of the transmission destination, into one MAC PDU.  Furthermore, if multiple MAC SDUs have the same identifier of the transmission source and the same identifier of the transmission destination, the multiple MAC SDUs on the logical channel may be multiplexed into one MAC PDU ([0086]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teaching taught by Tsuboi with the teaching taught by the combined teachings to achieve the same expected result of wherein the indication indicates network beams are to be used for the two concurrent transmissions with the same Medium Access Control (MAC) Protocol Data Unit (PDU), since the network beams will have the same destination and will utilize the same MAC PDU.

Re Claim 20, the combined teachings disclose the UE of claim 15, except the operations further comprising: determining whether to combine the first transmission and the second transmission for decoding based on at least whether the first transmission and the second transmission include the same Medium Access Control (MAC) Protocol Data Unit (PDU).
However, Tsuboi discloses a wireless communication system comprising MAC layer may multiplex multiple MAC SDUs that have the same identifier of the transmission source and the same identifier of the transmission destination, into one MAC PDU.  Furthermore, if multiple MAC SDUs have the same identifier of the transmission source and the same identifier of the transmission destination, the multiple MAC SDUs on the logical channel may be multiplexed into one MAC PDU ([0086]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teaching taught by Tsuboi with the teaching taught by the combined teachings to achieve the same expected result of wherein the indication indicates network beams are to be used for the two concurrent transmissions with the same Medium Access Control (MAC) Protocol Data Unit (PDU), since the network beams will have the same destination and will utilize the same MAC PDU.

Claims 7, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2013/0045690 A1) (Seol herein after) and Yu et al. (US 9894624 B2) (Yu herein after), further in view of Sebire et al. (US 2006/0104240 A1) (Sebire herein after).

Re Claim 7, the combined teachings disclose the method of claim 1, except explicitly teaches wherein at least one of: the first transmission and the second transmission include the same Medium Access Control (MAC) Protocol Data Unit (PDU) if the first transmission and the second transmission are indicated by the same signaling carrying scheduling information; or the first transmission and the second 
However, Sebire discloses a wireless communication system comprising a MAC-e (medium access control-enhanced) control PDU (protocol data unit) carrying scheduling information ([0023]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teaching taught by Sebire with the teaching taught by the combined teachings to achieve the same expected result of wherein at least one of: the first transmission and the second transmission include the same Medium Access Control (MAC) Protocol Data Unit (PDU) if the first transmission and the second transmission are indicated by the same signaling carrying scheduling information; or the first transmission and the second transmission include different MAC PDUs if the first transmission and the second transmission are indicated by different signaling carrying scheduling information, since the same Medium Access Control (MAC) Protocol Data Unit (PDU) comprising the same signaling carrying scheduling information.

Re Claim 14, the combined teachings disclose the method of claim 9, except wherein at least one of: the first transmission and the second transmission include the same Medium Access Control (MAC) Protocol Data Units (PDUs) if the first transmission and the second transmission are indicated by the same signaling carrying scheduling information; or the first transmission and the second transmission include different MAC PDUs if the first transmission and the second transmission are indicated by different signaling carrying scheduling information.
However, Sebire discloses a wireless communication system comprising a MAC-e (medium access control-enhanced) control PDU (protocol data unit) carrying scheduling information ([0023]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teaching taught by Sebire with the teaching taught by the combined teachings to 

Re Claim 19, the combined teachings disclose the UE of claim 15, except wherein at least one of: the first transmission and the second transmission include the same Medium Access Control (MAC) Protocol Data Unit (PDU) if the first transmission and the second transmission are indicated by the same signaling carrying scheduling information; or the first transmission and the second transmission include different MAC PDUs if the first transmission and the second transmission are indicated by different signaling carrying scheduling information.
However, Sebire discloses a wireless communication system comprising a MAC-e (medium access control-enhanced) control PDU (protocol data unit) carrying scheduling information ([0023]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teaching taught by Sebire with the teaching taught by the combined teachings to achieve the same expected result of wherein at least one of: the first transmission and the second transmission include the same Medium Access Control (MAC) Protocol Data Unit (PDU) if the first transmission and the second transmission are indicated by the same signaling carrying scheduling information; or the first transmission and the second transmission include different MAC PDUs if the first transmission and the second transmission are indicated by different signaling carrying scheduling 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.